ORDER
By order dated August 30, 2004, the Court transferred petitioner to incapacity inactive status pursuant to Rule 28, RLDE, Rule 413, SCACR. Petitioner has now filed a Petition for Transfer to Active Status which the Court referred to the *435Committee on Character and Fitness (CCF). See Rule 28(f), RLDE.
After a hearing in this matter, the CCF filed a Report and Recommendation recommending the Court grant the Petition to Transfer to Active Status subject to certain conditions. Neither petitioner nor the Office of Disciplinary Counsel (ODC) filed exceptions to the CCF’s Report and Recommendation.
The Court grants the Petition for Transfer to Active Status subject to the following requirements:
1. The Court approves the two year monitoring contract executed by Lawyers Helping Lawyers (LHL) and petitioner on September 13, 2006 with the following modifications:
A) petitioner shall fully reimburse the Lawyers’ Fund for Client Protection for all claims paid on his behalf. An addendum to the contract shall provide a repayment schedule approved by ODC;
B) LHL shall file quarterly reports with ODC which state petitioner’s progress with his recovery and compliance with the contract;1 and
C) petitioner’s failure to substantially comply with the terms of the contract shall be grounds for transferring him to incapacity inactive status or suspending his license to practice law and may be deemed contempt of Court; and
2. Although his transfer to active status is approved, petitioner shall not engage in the practice of law until he has paid all outstanding Bar dues and completed all continuing legal education requirements.
IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
s/ James E. Moore, J.
s/ John H. Waller, Jr., J.
s/ E.C. Burnett, III, J.
s/ Costa M. Pleicones, J.

. The contract must be filed with ODC.